BaetCH, J.

(dissenting):

I do not agree with my brethren in the reversal of this case. The plaintiff was summoned'under the laws of this territory to work out his poll tax. He obeyed the summons, and placed himself in the hands of an officer who had charge of the work, willing to obey his directions. He assigned him to a dangerous position, where he had not been accustomed to work. He worked two half days, and on the third he was injured, without negligence on his part. He had never used giant powder, did not know the effects a shot would produce on the. bank, and had never been on top of the bank, and it was not his duty to go there. No one had told him about the cracks which were visible on top of the bank, and which had béen occasioned by the shots fired on the previous day, when he was absent. Nor did he know that any shots had been fired on the day previous to the accident. The officer who had charge of the blasting knew that cracks were on top of the bank, and that they extended beyond where plaintiff was at work, but said nothing to him about them. He did tell the foreman who had charge of the place that the bank was cracked opposite to where the plaintiff was working, and that it was dangerous to a man working there; but the foreman also failed to notify the plaintiff of the condition of the bank, although he received this information about *290an hour and a half before the accident happened. It is shown that when the bank fell it broke away, as indicated by the crack on top, to a distance of about 10 feet beyond where the plaintiff was at work, and this rendered his escape impossible. If the plaintiff assumed the risks incident to his employment, can it be contended that he assumed the additional risks of danger occasioned by the blasting on the day previous, in his absence, of which he was in total ignorance? It seems to me that to so hold is to extend the rule too far. The agent of the appellant committed the acts causing the additional risk which the plaintiff unconsciously assumed, and then, in total disregard of his safety, neglected to inform him of his more perilous position. The plaintiff was but an ordinary laborer, •unskilled in and unaccustomed to the work which he was performing, and was under the control of the officers and foreman of the appellant. I do not regard this as a case in which the rule applicable to a fellow servant will apply. Armstrong v. Railway Co., 8 Utah, 420, 32 Pac. 693. I am of the opinion that the record pregents a case which entitles the plaintiff to recover. I therefore dissent.